 

FILED

UNITED STATES DISTRICT COURT November 8, 2019
EASTERN DISTRICT OF CALIFORNIA | a cey uspsrricr COURT

UNITED STATES OF AMERICA,
Plaintiff,
V.
ERICK DOMINGUEZ

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release KIMBERLY DOMINGUEZ

Case No. _2:19-mj-00194-KJN_ Charges 18 USC § 1349 from custody for the

following reasons:

EASTERN DISTRICT OF
CALIFORNIA. 4s
Ne

 

 

Case No. 2:19-mj-00194-KJN

ORDER FOR RELEASE OF
PERSON IN CUSTODY

Release on Personal Recognizance

Bail Posted in the Sum of $

 

X Unsecured Appearance Bond $ 25,000.00

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on November 8, 2019 at 2:00 PM

By:

Tg

~

Magistrate Judge Kendall J. Newman
